                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


KATHLEEN GEMMELL,                                      2:18-cv-11257

                      Plaintiff,                 HON. TERRENCE G. BERG

        v.

ENCOMPASS INDEMNITY                             ORDER DENYING
COMPANY,                                    DEFENDANT’S MOTION FOR
                                              SUMMARY JUDGMENT
                      Defendant.


        Plaintiff Kathleen Gemmell seeks recovery from her insurance

company, Defendant Encompass Indemnity Company, for injuries she

says she sustained when the suspension fell out of her car while she was

driving in Madison Heights, Michigan. She is suing, under Michigan’s

No-Fault Act, Mich. Comp. Laws § 500.3101 et seq., for personal

protection insurance (“PIP”) benefits to pay medical bills, lost wages,

attendant care benefits, and other expenses she and her husband

incurred because of the accident. Encompass in turn contends that in

order        to   obtain   no-fault   benefits    Plaintiff   made     material

misrepresentations regarding the nature and cause of her injuries, as

well as attendant care and replacement services purportedly performed
by her husband, Gary Gemmell. According to Encompass, these alleged

misrepresentations trigger a fraud exclusion in the insurance policy,
releasing Encompass from any obligation to pay Plaintiff’s claims. The

parties are now before the Court on Encompass’s motion for summary

judgment. Based on evidence presented in the parties’ briefs and during

the parties’ June 17, 2019 oral arguments in this matter, the Court has
determined that genuine disputes of material fact remain, making

summary judgment inappropriate at this time.

                           BACKGROUND
     Encompass issued policy number 281976536 to Gary Gemmell and

Kathleen Gemmell. That policy, which was in effect from June 22, 2017

through June 22, 2018, provided home insurance, car insurance, and

personal umbrella coverage to Plaintiff and her husband. It also

contained several coverage exclusions including one titled “Concealment

or Fraud,” which placed the following limitation on coverage: “[t]his
insurance is based on your honest cooperation with us, so the information

you gave to us must be correct to the best of your knowledge. Therefore:

     (a)   . . . we do not provide coverage to one or more covered persons,
           who whether before or after a loss, has:
           (1)   Concealed or misrepresented any material fact or
                 circumstance; or
           (2)   Engaged in fraudulent conduct; or
           (3)   Made false statements relating to his insurance;
                 whether as to eligibility or claim entitlement.

ECF No. 19-10 PageID.315.



                                    2
     Plaintiff is a 63-year-old home-healthcare attendant. She claims

that the single-car accident caused “[a]ggravation of existing pelvis

fracture, addition of new pelvis fractures, back pain, head injury, anxiety,

neck pain,” and a “new fracture in [her] low back,” rendering her unable
to work from September 22, 2017 through February 27, 2018. ECF No.

19-11 PageID.400–01; ECF No. 21-1 PageID.501. At the time of the

accident Plaintiff had, for several years, worked as a caregiver to her
mother’s elderly friend, who Plaintiff calls her “aunt.” ECF No. 19-1

PageID.104 (Plaintiff’s Dep.). She was paid for these services through her

aunt’s trust, the Sylvia Higison Trust, at a rate of $17 per hour. ECF No.

19-1 PageID.105; ECF No. 19-11 PageID.397. Plaintiff’s husband

happens to be the trustee of the Sylvia Higison Trust. ECF No. 19-11

PageID.397.
     In addition to the physical injuries she claims to have sustained in

the car accident, Plaintiff avers that the debilitating nature of her

injuries necessitated that her husband provide attendant care and

replacement services for her each day from September 22, 2017, the day

after the accident, through December 31, 2017. ECF No. 19-11

PageID.390–92; ECF No. 21-1 PageID.552–55. The claimed attendant

care services included “bathing, lifting, fetching, carrying, cooking, and

performance of activities for patient that avoid any prolonged standing

or use of staircase.” ECF No. 19-11 PageID.379–390. Plaintiff’s husband

signed a sworn statement attesting that he performed these services for
                                     3
at least four hours each day. ECF No. 19-11 PageID.391; ECF No. 21-1

PageID.555. He also stated that he spent at least 2.5 hours each day

during this same September 22, 2017 through December 31, 2017 period

performing replacement services. ECF No. 19-11 PageID.411; ECF No.
21-1    PageID.531–34.    These   replacement    services,   which    were

compensable at a rate of $20 per day under the policy, included washing

dishes, cleaning, preparing meals, taking out the garbage, gardening,
and picking fruits and vegetables. ECF No. 19-11 PageID.402.

       Encompass contends Plaintiff’s claimed injuries in fact predate the

car accident and that she fraudulently attributed them to the accident to

obtain no-fault benefits. Encompass further questions Plaintiff’s

assertion that her husband performed extensive attendant and

replacement services in the wake of the accident. To cast doubt on the
veracity of her claims for these services, Encompass highlights Plaintiff’s

statements to medical providers suggesting that she and her husband

were not living together, or at least were not on amicable terms, during

the months he supposedly provided these services.

       The central question before the Court at this juncture is whether

the undisputed material facts show that Plaintiff’s actions implicate the

fraud exclusion in her insurance policy and, if so, whether violation of

that exclusion as a matter of law precludes Plaintiff’s claim for PIP

benefits.


                                     4
                             DISCUSSION

     Summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” See Fed. R. Civ. P. 56(a). A fact is

material only if it might affect the outcome of the case under the

governing law. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249

(1986). The moving party has the initial burden of demonstrating an
absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477

U.S. 317, 325 (1986). If the moving party carries this burden, the party

opposing the motion “must come forward with specific facts showing that
there is a genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986). On a motion for summary

judgment, the Court must view the evidence and any reasonable

inferences drawn from the evidence in the light most favorable to the non-

moving party. Matsushita, 475 U.S. at 587 (citations omitted); Redding

v. St. Edward, 241 F.3d 530, 531 (6th Cir. 2001). The trial court is not

required to “search the entire record to establish that it is bereft of a

genuine issue of material fact.” Street v. J.C. Bradford & Co., 886 F.2d

1472, 1479–80 (6th Cir. 1989). Rather, the “nonmoving party has an

affirmative duty to direct the court’s attention to those specific portions

of the record upon which it seeks to rely to create a genuine issue of

material fact.” In re Morris, 260 F.3d 654, 655 (6th Cir. 2001). The Court

must then determine whether the evidence presents a sufficient factual
                                    5
disagreement to require submission of the challenged claims to the trier

of fact or whether the moving party must prevail as a matter of law. See

Anderson, 477 U.S. at 252.

     The Michigan Supreme Court has acknowledged that insurance
policies are contracts and therefore, in the absence of an applicable

statute, are ‘subject to the same contract construction principles that

apply to any other species of contract.’” Titan Ins. Co. v. Hyten, 817
N.W.2d 562, 567 (Mich. 2012) (quoting Rory v. Cont’l Ins. Co., 703 N.W.2d

23, 26 (Mich. 2005)). An insurance policy’s language should be “read as a

whole” and the language construed “to give effect to every word clause,

and phrase.” Bahri v. IDS Prop. Cas. Ins. Co., 864 N.W.2d 609, 612 (Mich.

2014) (per curiam) (citing McGrath v. Allstate Ins. Co., 802 N.W.2d 619,

621 (Mich. App. 2010)). When policy language is clear, “a court must
enforce the specific language of the contract.” Bahri, 802 N.W.2d at 621–

22 (citing Heniser v. Frankenmuth Mut. Ins. Co., 534 N.W.2d 502 (Mich.

1995)). A clear and specific exclusion of coverage “will be enforced as

written so that the insurance company is not held liable for a risk it did

not assume.” Auto Owners Ins. Co. v. Seils, 871 N.W.2d 530, 539 (Mich.

App. 2015) (citing Auto-Owners Ins. Co. v. Churchman, 489 N.W.2d 431,
434 (Mich. 1992)).

     Because, in Michigan, “[r]eliance on an exclusionary clause in an

insurance policy is an affirmative defense . . . defendant has the burden

of proof.” Shelton v. Auto-Owners Ins. Co., 899 N.W.2d 744, 749 (Mich.
                                    6
App. 2017). Accordingly, to obtain summary judgment on the basis of a

coverage exclusion, the insurer must establish that there is no genuine

dispute of material fact regarding any of the elements of the affirmative

defense. The elements of the affirmative defense of fraud, as set forth in
Bahri, are as follows: “To void a policy because the insured willfully

misrepresented a material fact, an insurer must show that (1) the

misrepresentation was material, (2) that it was false, (3) that the insured
knew that it was false at the time it was made or that it was made

recklessly, without any knowledge of its truth, and (4) that the insured

made the material misrepresentation with the intention that the insurer

would act upon it. A statement is material if it is reasonably relevant to

the insurer’s investigation of a claim.” 864 N.W.2d at 612 (quoting Mina

v. Gen. Star Indem. Co., 555 N.W.2d 1, 5 (Mich. 1996), rev’d in part on
other grounds 568 N.W.2d 80 (Mich. 1997)). The insurer must prove these

elements by a preponderance of the evidence. Stein v. Home-Owners Ins.

Co., 843 N.W.2d 780, 784 (Mich. App. 2013) (“[T]he only contract cases

involving the burden of proving some element by clear and convincing

evidence have dealt with oral contracts, avoiding contracts, modifying

existing contracts, waiving an existing contractual term, and reforming
contracts.”).




                                    7
      A. Plaintiff’s inconsistent statements to physicians and to
         Encompass regarding the cause of her physical injuries.
      Plaintiff’s extensive medical history makes it difficult to parse
whether    she   has    in   fact   knowingly    or   recklessly   made    any

misrepresentations to Encompass about the cause of her injuries that

would permit Defendant to deny coverage. In May 2017, approximately

four months before the car accident at issue, Plaintiff suffered multiple

pelvic fractures that required her to use a walker for at least three

months. See ECF No. 19-7 PageID.140. Two months after sustaining the

fractures, she told a medical provider that she was continuing to

experience groin, left-hip and pelvic pain. ECF No. 19-7 PageID.140–41.

She also confided in a psychiatrist that she was “very anxious that
something had fractured in her spine due to osteoporosis.” ECF No. 19-6

PageID.132–33. Next, during an appointment at Beaumont Health

Center five weeks before the car accident, Plaintiff told her physical

therapist that she had recently fallen down three stairs and was

experiencing significant pain her left hip, ankles, pelvis, and low back.

ECF No. 19-3 PageID.113. Medical records dated August 18, 2017, a
month before the car accident, reiterate that Plaintiff’s injuries “to the

left hip, left thigh, left knee and left lower leg . . . . resulted from a fall”

she had experienced the week before.” ECF No. 19-8 PageID.227. A week

later, Plaintiff told her physical therapist that she had just been

diagnosed with a pelvic fracture. ECF No. 19-3 PageID.119. Plaintiff also


                                       8
acknowledged in interrogatory responses that her pre-existing injuries

included a “fracture in two areas of [her] pelvis, which were healing well.

Back surgery, fibromyalgia, bipolar, degenerative disc disease, thoracic 2

herniated discs, [and] Arthritis throughout [her] body.” ECF No. 21-1
PageID.495.

     Plaintiff’s car accident did not occur until September 21, 2017. The

record is clear that she had several serious injuries that predate the
accident, including pelvic fractures. From photos of the September 2017

car accident, it appears Plaintiff’s vehicle did not hit any other car or

object; she also confirmed the airbags did not deploy. See ECF No. 21-1

PageID.469–74, 476. Additionally, Plaintiff did not seek medical care

immediately following the accident. But eleven days later, on October 2,

2017, she went to Royal Oak Hospital complaining of worsening pain in
her low back and pelvic region, and other issues. See ECF No. 19-4

PageID.126–27; ECF No. 21-1 PageID.459. The day she was admitted,

one medical provider summarized Plaintiff’s medical history as “61 year

old female with a history of multiple falls (01/17, 02/17, 05/17), MVA

[motor vehicle accident] (09/17), traumatic brain injury, anxiety, bipolar

I, neck pain, sjog[r]ens, fibromyalgia, and pelvic fractures.” ECF No. 21-

1 PageID.461.

     Different treating physicians appear to express inconsistent

opinions about whether Plaintiff sustained additional pelvic fractures

during or after the 2017 car accident. For example, discharge notes from
                                    9
Plaintiff’s four-day stay at Royal Oak Hospital reference her car accident

but expressly attribute Plaintiff’s “[c]losed nondisplaced fracture of pelvis

with routine healing” to a “fall.” ECF No. 19-4 PageID.126–27. Consistent

with that note, Plaintiff mentioned to her physical therapist during this
same hospitalization that she had “fallen down the stairs to her basement

on 2 occasions and ‘hit her head and still has a big bump from the fall.’”

ECF No. 19-5 PageID.129; see ECF No. 19-6 PageID.138 (October 5, 2017
notation by Plaintiff’s radiologist described her medical history as

“[b]ilateral low back pain. Fall.”). A treating doctor described his October

3, 2017 examination of Plaintiff as a “subsequent encounter for fracture

with delayed healing,” rather than a new pelvic fracture. ECF No. 21-1

PageID.464. More specifically, he observed a nondisplaced fracture of the

left puboacetabular junction and a nondisplaced left inferior pubic ramus
fracture, which he described as “[s]ubacute.” ECF No. 21-1 PageID.464.

Additionally, doctors comparing October 2, 2017 radiographs of

Plaintiff’s hip with previous images identified “no evidence of acute

fracture or dislocation involving the hips,” though they observed

“redemonstrations of a healing fracture of the left superior pubic ramus

[and] . . . . Redemonstration of a healing left inferior pubic ramus
fracture.” ECF No. 21-1 PageID.463. Accordingly, these doctors did not

expressly identify any new pelvic fracture that could plausibly have

resulted from the car accident. But they also made the caveat that “a
superimposed acute fracture [of Plaintiff’s left inferior pubic ramus] is
                                     10
difficult to exclude.” ECF No. 21-1 PageID.463 (emphasis added); see ECF

No. 21-1 PageID.458 (note by medical provider explaining he was “unable

to determine if [Plaintiff had suffered an] acute on chronic pelvic

fracture” and scheduling “MRI of pelvic for further assessment.”). Yet,
another doctor who examined Plaintiff during her early October

hospitalization relayed in his notes that “Patient had a fall in May and

was found to have pubic rami fractures. She was then in a MVA on 9/21
and seen by her outpatient orthopedist on 9/25 and was found to have

new pelvic fractures as well as worsening of prior fractures.” ECF No. 21-

1 PageID.448 (emphasis added).

     Plaintiff submitted her claim for no-fault benefits to Encompass

(Claim No. Z5209831 N9) on October 6, 2017, the same day she was

discharged from Royal Oak Hospital. ECF No. 19-11 PageID.400. A few
days later, in a discussion with one of her treating physicians, she

referred to the car accident as the cause of her injuries. See ECF No. 21-

1 PageID.476 (“[P]atient . . . presents with complaints due to a motor

vehicle accident.”). Plaintiff also mentioned the car accident during a

December 29, 2017 medical appointment. See ECF No. 19-7 PageID.185.

Notably, almost one year after her discharge, on October 23, 2018,

another of Plaintiff’s healthcare providers, this one at Michigan

Orthopedic & Spine Surgeons, made a connection between her need for

planned lumbar spinal fusion surgery and her car accident. See ECF No.

21-1 PageID.489. These later statements by Plaintiff to her medical
                                   11
providers appear consistent with those on her application for no-fault

benefits, which attributed aggravation of her existing pelvic fractures, as

well as new pelvic fractures, back pain, a head injury, anxiety, and neck

pain, to the September 21, 2017 car accident. ECF No. 19-11 PageID.400.
      It is apparent from the records that Plaintiff’s statements to

healthcare providers about the cause of her pelvic fractures, back pain,

and other injuries are inconsistent with each other, as are some of the
relevant comments by her treating physicians. Having carefully

examined the medical records and Plaintiff’s statements about her

injuries, the Court cannot determine which are true, and which are false.

Likewise, the Court does not have evidence before it that clearly shows

Plaintiff acted knowingly or recklessly in making false statements, or

that she did so with the intent that Encompass would act on those
statements. Such determinations should be left to the factfinder. What is

plain to the Court, however, is that the material facts regarding the

nature and cause of Plaintiff’s injuries in dispute. For that reason,

summary judgment is not warranted.

     B. Plaintiff’s inconsistent statements to her physicians and
        to Encompass regarding replacement and attendant care
        services.
     Encompass also questions the veracity of Plaintiff’s claim that her

husband provided attendant care and replacement services following the

car accident. Specifically, Encompass points to evidence in the record


                                    12
suggesting Plaintiff and her husband were not living together during at

least some of the time he purportedly performed these services, and that

evidence indicating the relationship between the couple was fraught

makes it implausible that he actually provided these services. Again, the
Court finds there is a genuine issue of fact as to whether Gary Gemmell

performed these services and, accordingly, whether Plaintiff made any

misrepresentations to her insurer.
     Plaintiff’s doctor, Jason Talbert, M.D., wrote a note dated October

10, 2017 stating that Plaintiff would be “totally incapacitated” from

October 10, 2017 through November 7, 2017 and instructed her to remain

“off work + no household work for 4 weeks.” ECF No. 21-1 PageID.484.

Dr. Talbert also filled out an Attendant Care Disability Certificate

stating that he had examined Plaintiff “for injuries sustained in a motor
vehicle accident on 9/21/17” and concluded “that as a result of the injuries

received in this accident, the aforementioned patient needs some help

with all or some of the following: . . . Bathing; Dressing; Ambulation;

Styling/combing of hair; Help using the toilet; Driving the patient;

Cooking for the patient; Fetching things for the patient; Carrying and

lifting things for the patient, Assisting with medication and Supervision

for safety reasons” between September 22, 2017 and December 31, 2017.

ECF No. 21-1 PageID.485. Dr. Talbert specified that Plaintiff needed

help “7 days each week at 4 hours per day.” ECF No. 21-1 PageID.485.


                                     13
This note establishes a factual basis in support of Plaintiff’s need for

attendant care and replacement services.

      Assessing whether Plaintiff’s husband in fact performed all of the

claimed services is a thornier inquiry. Forms submitted by Plaintiff to
Encompass as part of her request for no-fault benefits identify Gary

Gemmell as the individual who performed attendant care and

replacement services for Plaintiff between September 22, 2017 and
December 30, 2017. ECF No. 19-11 PageID.379–91; PageID.402–11.

Additionally, Plaintiff consistently listed her address as 30526

Woodmont Drive, Madison Heights, Michigan on forms provided to

Encompass. ECF No. 19-11 PageID.379, 398–400, 402. She testified

during her deposition that this is the address where she and her husband

have lived together for the past several years. ECF No. 19-1 PageID.104.
She provides this same address for her employer, the Sylvia Higison

Living Trust, presumably because that is the address of Trust’s trustee

(who is also her husband). ECF No. 19-11 PageID.397. Notably, Plaintiff

made no express representation in the forms she submitted to Encompass

concerning whether she and her husband were then living together.

Plaintiff did later acknowledge changing her mailing address to her

aunt’s address sometime in 2018 but said that was only because “it was

more convenient” given that her husband often misplaced her mail at

their home address, and she works at her aunt’s house almost every day.

Id.
                                   14
     On the other hand, Plaintiff has made statements to medical

providers suggesting she moved out of the home she shared with her

husband in late November or early December 2017. She told a healthcare

provider on February 14, 2017 that “her husband has been very abusive
physically to her over the years, [she] wants to leave him, wants him out

of her home.” ECF No. 19-8 PageID.222. She also discussed moving in

with her aunt as a potential solution to extricate herself from the abusive
relationship. ECF No. 19-8 PageID.222. On June 30, 2017, Plaintiff

reported to her physical therapist that she was experiencing “financial,

sexual, and emotional abuse at home.” ECF No. 19-7 PageID.141. At least

one of these instances caused the police to come to the couple’s house. Id.

A few months later, on December 1, 2017, during an individual session

with a clinical psychologist, Plaintiff reported “better mood, less anxiety
and no panic attacks since she moved out of her home 3 days ago and

moved in with her aunt.” ECF No. 19-6 PageID.136. She also discussed a

recent separation from her husband, describing it as “beneficial for her

mental health.” ECF No. 19-6 PageID.136. That same month, on

December 29, 2017, she confided to her physical therapist that she and

her husband were “now sep[a]rated,” and had been for about a month.

ECF No. 19-7 PageID.179, 185; see ECF No. 19-6 PageID.226 (“pt moved

out of her house and she is currently living with her aunt.”). According to

her therapist’s notes, Plaintiff was still living with her aunt in mid-June

2018. ECF No. 19-9 PageID.231. But see ECF No. 21-1 PageID.468
                                    15
(February 2, 2018 medical record stating “PT states that her husband

will pick her up from the hospital.”).

     Further complicating the factual inquiry, Plaintiff on other

occasions denied physical abuse by her husband, for example, when
asked about her situation by a social worker at Royal Oak Hospital on

October 5, 2017. ECF No. 21-1 PageID.462. Critically, during her

deposition, Plaintiff also testified that her husband had not recently
engaged in any abuse or domestic violence, and that such conflict had last

occurred approximately 11 years before. ECF No. 19-1 PageID.108. She

also testified that she has consistently lived with her husband and only

recently (after the time period relevant to her insurance claim) began

staying with her aunt “[h]alf of the time in the week.” ECF No. 19-1

PageID.104.
     Though Plaintiff told medical providers she had moved out of the

home she shared with her husband in December 2017, and some evidence

suggests she continued to live separately from her husband through at

least June 2018, these statements must be balanced against the fact that

she also testified that she has consistently lived with her husband at the

Woodmont Avenue address. Though these statements are obviously

inconsistent with one another, they are not necessarily incompatible with

information in the forms she sent Encompass. Additionally, even were

Encompass to prove Plaintiff and her husband were living separately in

the months following the accident, that would not preclude the possibility
                                    16
that Mr. Gemmell could have visited her and performed the claimed

services. For these reasons, the Court finds there is a genuine dispute of

material fact as to whether Gary Gemmell actually performed the

claimed attendant care and replacement services and, accordingly,
whether Plaintiff knowingly or recklessly made any false statement to

Encompass about performance of these services for the purpose of

misleading Encompass.

     At bottom, this case is not ripe for summary judgment because

material facts are in dispute concerning whether Plaintiff made false

statements in the application for no-fault benefits she submitted to
Encompass, and whether she knew those statements were false at the

time or made them without regard to the truth. Courts interpreting

Michigan    law   have   acknowledged     that,   generally,   “[w]hether
misrepresentations or false statements void an insurance policy depends

upon the intent to defraud and this is a question of fact for the jury.”

Sinkfield v. State Farm Ins., 580 F. App’x 323 (6th Cir. 2014) (quoting

West v. Farm Bureau Mut. Ins. Co. of Mich., 259 N.W.2d 556, 557 (Mich.

1977) (per curiam)). Such is the case here.




                                   17
                         CONCLUSION

    For these reasons, Defendant’s motion for summary judgment is

DENIED.

Dated: August 19, 2019   s/Terrence G. Berg
                         TERRENCE G. BERG
                         UNITED STATES DISTRICT JUDGE




                              18
